      Case 1:16-cv-03088-JGK-RWL Document 280 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   6/11/2021
---------------------------------------------------------------X
JAMES LASTRA,                                                  :
                                                               :   16-CV-3088 (JGK) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   Order
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Chambers today received a call from Plaintiff concerning a purported inactive

warrant about which he learned yesterday and would like to obtain from Defendants in

advance of upcoming depositions. Defendants shall meet and confer with Plaintiff about

this issue, and if it cannot be resolved by the end of Monday June 14, 2021, either or both

parties may raise the issue with the Court. Regardless of how or when this issue is

resolved, the currently scheduled depositions shall go forward as scheduled.

                                                     SO ORDERED.




                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: June 11, 2021
       New York, New York

Copies transmitted this date to all parties of record via ECF.




                                                        1
